DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the instant application.


Information Disclosure Statement
The IDS forms received 12/2/2019 and 3/24/2020 are acknowledged and the references cited therein have been considered.


Claim Objections
Claims 8, 10, 16, and 18 are objected to because of the recitation of “TGF-b” which is a typographical error.  It appears that the claims should either recite “TGF-” or TGF-beta”.  See for example line 9 of page 3 of the instant specification.  Appropriate correction is required.    


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The disclosure of the instant specification is not sufficient to enable a skilled artisan to practice the claimed invention without conducting an undue amount of experimentation. Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.
Regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).''  Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement” and “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of 
With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The instant claims encompass methods of establishing immune tolerance to a drug in a mammal by exposing antigen presenting cells (APC) to the drug in question in combination with an agent that increases expression of the IDO1 polypeptide in said APC followed by administration of the treated APC to said mammal.  The specification teaches that IDO1 expressing APC release the immunosuppressive cytokines IL-10 and TGF which cause T cells to adapt a regulatory phenotype (see for example the paragraph spanning pages 2 and 3 of the specification as well as lines 19-27 of page 5).  To support such claims the specification discloses data wherein T cells that have been exposed to APCs pretreated with zebularine and antigen had reduced proliferative capacity upon antigen stimulation (see particularly examples 4-6).  The instant claims recite that the intended patient population is a mammal “suffering from or susceptible to an immune reaction to drug treatment comprising the raising of anti-drug antibodies”.  The instant specification does not appear to provide a definition of “tolerance” that serves to limit the invention as claimed.    
	The term ‘tolerance” and mean different things to different individuals in different contexts.  Presently one embodiment of the claims deals with patients who receive FVIII replacement drug to treat hemophilia A wherein the administered FVIII differs in sequence from the patient’s native FVIII.  The exogenous FVIII is recognized as non-self by the hemophilia patient’s immune system which generates antibodies that bind to and neutralize the activity of the exogenous FVIII, such antibodies being deemed “inhibitors” (see also pages 1 and 2 of the instant specification).  Thus the administered drug is effectively a different allele of FVIII as compared to the patient and thus the instant situation is highly analogous to transplantation settings wherein there is a mismatch polypeptide sequences of proteins (i.e. different alleles) between the host and donor, with rejection occurring when the host’s immune system mounts an immune 
The induction of tolerance has been called the “Holy Grail” of transplantation, and like the grail itself, tolerance induction has remained an elusive goal (Schroeder et al., J. Surg. Res. 2003, 111:109:119, see entire document particularly the abstract and page 117).  For example, in type I diabetes Pozzilli et al. demonstrate that while the induction of tolerance would be expected, it simply does not occur (Diabetologia 2000, 43:1000-1004). Other unsuccessful examples of tolerance induction in humans are known in the art.  Marketletter (9/13/99) teaches the complete failure of tolerance induction in human trials. Both Myloral (for multiple sclerosis) and Colloral (for rheumatoid arthritis) provided successful results in inducing tolerance in animal models, however, both were complete failures in human trials. Further, Goodnow states that ''Obtaining the desired response (tolerance) with these strategies (for tolerance induction) is unpredictable because many of these signals (tolerogenic) have both tolerogenic and immunogenic roles'' (The Lancet, 2001, 357:2115-2121, see entire document, particularly the abstract).  
It should be noted that the instant application does provide a proposed mechanism of action by which applicant’s claimed invention is thought to work.  However, what exactly is meant by tolerance?  For example, the data of Figures 4, 5, and 7 indicate that T cell proliferative (figures 4 and 5) and inhibitor titer (figure 7) are reduced by administration of dendritic cells pulsed with FVIII antigen and zebularine but responses are still present and readily measurable.  Thus, has tolerance been induced?  Given that responses to the non-self antigen are still present it can be argued that it has not been induced while the diminution in activity indicates that something has occurred.  But what metric is most appropriate, T cell activation, T cell proliferation, titer of inhibitory antibodies, some combination of aforementioned properties, or something altogether different?  Also, how much change must occur before the threshold into “tolerance” has been crossed?  The situation is even more complicated in that the claims encompass treatment of individuals “susceptible to an immune reaction” which 
Thus, in view of the quantity of experimentation necessary, the lack of sufficient guidance in the specification, the lack of working examples, the unpredictability of the art, and the breadth of the claims, a skilled artisan would be required to perform undue trials and errors to practice the entirety of the invention as presently claimed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ragni et al.
Ragni et al. disclose that bone marrow dendritic cells cultured in the presence of GM-CSF, TGF, and FVIII are capable of reducing the production of anti-FVIII antibodies when administered in a mouse hemophilia model (see entire document, particularly the abstract and the top of the right column of page 745).  Note that as per the paragraph spanning pages 8 and 9 of the instant specification, as well as instant claim 10, TGF is an agent which induces IDO.
Therefore, the prior art anticipates the instant claimed invention.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellor et al. (WO 03/087347).
Mellor et al. disclose that dendritic cells that express a high level of IDO1 have an enhanced capacity to induce immunological tolerance (see entire document, particularly the abstract, claims and lines 16-29 of page 10).  Such cells are disclosed as being obtained from bone marrow or PBMC (see for example the paragraph spanning pages 11 and 12 as well as Figure 2) and that such cell scan be contacted with reagents including IL10 and TGF to induce increased IDO expression (see for example lines 3-19 of page 12).  Notably, they disclose that “In addition, the treated APC may be exposed to at least one source of antigen after isolation from a subject and treatment to select for IDO+ APCs.  In an embodiment, the antigen comprises a purified, or a synthetic or recombinant polypeptide representing a specific antigen to which it is desired that tolerance be induced, or a short synthetic polypeptide fragment derived 
Therefore the prior art anticipates the instant claimed invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ragni et al. in view of Mellor et al. (WO 03/087347).
, and FVIII are capable of reducing the production of anti-FVIII antibodies when administered in a mouse hemophilia model (see entire document, particularly the abstract and the top of the right column of page 745).  Such administered dendritic cells are disclosed as promoting tolerance to factor VIII (see particularly the abstract and discussion sections).  These teachings differ from the instant claimed invention in that the FVIII-pulsed dendritic cells are not disclosed as having been obtained from a human
Mellor et al. disclose that dendritic cells that express a high level of IDO1 have an enhanced capacity to induce immunological tolerance (see entire document, particularly the abstract, claims and lines 16-29 of page 10).  Such cells are disclosed as being obtained from bone marrow or PBMC (see for example the paragraph spanning pages 11 and 12 as well as Figure 2) and that such cell scan be contacted with reagents including IL10 and TGF to induce increased IDO expression (see for example lines 3-19 of page 12).  Notably, they disclose that “In addition, the treated APC may be exposed to at least one source of antigen after isolation from a subject and treatment to select for IDO+ APCs.  In an embodiment, the antigen comprises a purified, or a synthetic or recombinant polypeptide representing a specific antigen to which it is desired that tolerance be induced, or a short synthetic polypeptide fragment derived from the amino acid sequence of such an antigen.” (see particularly lines 12-16 of page 13).  The use of human dendritic cells, as well as the administration of such cells to a human patient to reduce immune responsiveness is disclosed (see particularly example 3 and claims 32, 39, and 63).  
Therefore, it would have been obvious to an ordinary artisan at the time of the instant invention that the methods of Ragni et al. which reduce FVIII inhibitor titers by administering dendritic cells that express a high level of IDO and which have been sensitized with the FVIII antigen could be practiced on humans.  Motivation to do so comes from the fact that inhibitor development (i.e. anti-FVIII antibodies elicited via replacement therapy with exogenous FVIII product) is a major complication in the treatment of human hemophilia as disclosed by Ragni et al. (see particularly the paragraph spanning the left and right columns of page 744), and thus practicing the .


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salford et al. (US 2013/0309198) in view of Ragni et al.
Salford et al. disclose treating dendritic cells obtained from a patient with substances to induce IDO expression, said cells then being exposed to an antigen and reintroduced to the patient (see entire document, particularly the claims and abstract).  Indeed, paragraph [0007] explicitly teaches:
[0007] In a third aspect of the invention, dendritic cells or other antigen 
presenting cells, for example from peripheral blood or bone marrow of the 
patient or of another person, are cultured ex vivo in a suitable medium.  To 
these cells are added the invented composition with the aim to induce IDO 
production and induce differentiation to cells that have an elevated IDO 
production.  Simultaneously or soon thereafter, one or more antigens, that are 
associated with the condition being treated (e.g., an autoantigen responsible 
for an autoimmune disease) will be administered to the cells, whereafter the 
cells are transferred to the patient.  This ex vivo treatment, or adoptive cell 
transfer as it may also be called in the scientific literature, will lead to a 
migration of the transferred cells to organs or tissues where they can activate 
T-cells to become suppressive T-cells or to become antigen-specific regulatory 
T-cells.  The transferred cells can also migrate to sites of inflammation where 
they can locally perpetuate existing regulatory T-cells.

Numerous agents to induce IDO expression including zebularine, TFG and IL10 are disclosed (see particularly paragraphs [0027], [0036], table 1, and examples 1-4).  These teachings differ from the instant claimed invention in that the antigen to which decreased immune responsiveness is desired is not disclosed as being factor VIII.    
Ragni et al. disclose that bone marrow dendritic cells cultured in the presence of GM-CSF, TGF, and FVIII are capable of reducing the production of anti-FVIII antibodies when administered in a mouse hemophilia model (see entire document, particularly the abstract and the top of the right column of page 745).  Such administered dendritic cells are disclosed as promoting tolerance to factor VIII (see 
Therefore, it would have been obvious to an ordinary artisan that the methods of Salford et al. could be used with FVIII as the antigen associated with the condition being treated.  This is because Ragni et al. teach that antibody inhibitors to FVIII are a major complication of hemophilia A treatment, and thus reducing the immune response of the hemophilia A patient to the exogenous replacement FVIII (which is recognized as a foreign antigen by the patient’s immune system) would be beneficial and the methods of Salford et al. are taught as reducing immune responses to antigens associated with a disease or condition.  Further, given the reduction in antibody responses seen in a mouse model of hemophilia as taught by Ragni, artisans would enjoy a reasonable expectation of success when modifying the treatment methods of Salford et al. to include hemophilia patients and the FVIII antigen.  


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644